I would like to congratulate you, Sir, on your election as President of the General Assembly at its seventy-second session. We are confident that under your able leadership, this year’s session will be fruitful.
Before I go into the substance of my statement, I would like to take the opportunity to express my deepest sympathy to the Government and the people of Mexico for the loss of life and property caused by the deadly earthquake that hit Mexico City.
I also wish to convey our profound sympathy to the Governments and the peoples of the United States and States of the Caribbean, which have experienced the horrendous consequences of consecutive hurricanes in a short span of two weeks. Our sympathies also go to the people of Puerto Rico, who are still reeling from the effects of Hurricane Maria. The intensity and frequency of such natural disasters are evidence of climate change, now becoming a reality that poses a serious threat to our planet. Its impacts are global in scope and unprecedented in scale. Myanmar is highly vulnerable to the negative effects of climate change, so as a country frequently affected by storms, floods and droughts we welcome the Paris Agreement on Climate Change. I am pleased to inform the Assembly that yesterday Myanmar deposited with the Secretary-General its instruments of ratification of the Paris Agreement and the Doha Amendment to the Kyoto Protocol.
We welcome the current session’s theme, “Focusing on people: Striving for peace and a decent life for all on a sustainable planet”. Peace and stability are something that we are striving to achieve in Myanmar after nearly seven decades of civil strife and conflict.
Last year, from this rostrum, our State Counsellor, Ms. Aung San Suu Kyi, set out our Government’s vision for ending decades of internal armed conflict in Myanmar and finding lasting and meaningful solutions to the complex situation in Rakhine state (see A/71/PV.11). Today, one year later, I am here to apprise the Assembly of the progress that we have made and the remaining challenges that lie before us. Given that the situation in Rakhine state has understandably been the focus of the world’s attention in recent weeks, let me start by addressing that issue.
Yesterday, the State Counsellor briefed the diplomatic corps in Myanmar on the Government’s efforts to promote national reconciliation and peace. She highlighted the achievements of the past 18 months and the challenges that remain. With respect to the situation in Rakhine, she said that Myanmar shares the concern of the international community regarding the displacement and suffering experienced by all communities affected by the latest round of terrorist attacks. She also stressed that:
“We condemn all human rights violations and unlawful violence. We are committed to the restoration of peace, stability and the rule of law throughout Rakhine state. The security forces have been instructed to adhere strictly to the code of conduct in carrying out security operations, to exercise all due restraint and to take full measures to avoid collateral damage and the harming of innocent civilians. Human rights violations and all other acts that impair stability and harmony and undermine the rule of law will be addressed in accordance with strict norms of justice. We feel deeply for the suffering of all of the people who have been caught up in the conflict.”
The situation in Rakhine has been one of the top priorities of the Government since it assumed office. The Government has been endeavouring to restore peace and stability and to promote harmony among all communities. The Central Committee on the Implementation of Peace, Stability and Development of Rakhine State, chaired by the State Counsellor herself, was established on 30 May 2016 to address that state’s specific needs. Additionally, in August 2016, she set up an advisory commission, headed by former United Nations Secretary-General Kofi Annan, to advise the Government on sustainable solutions to the complex situation there.
We have been striving to ensure that Rakhine state is duly developed while ensuring peace, stability and societal cohesion. That is no easy task. The deep mistrust that has developed over decades has to be slowly chiselled away. On 24 August, the Annan Advisory Commission released its final report. Our Government welcomed it immediately.
We had hoped that today would be an opportunity for us to communicate to the world the progress that we have made towards implementing the Advisory Commission’s recommendations. It is, therefore, with
deep regret that I must instead primarily address the Assembly on the current state of affairs in Rakhine state following the recent attacks by the terrorist group known as the Arakan Rohingya Salvation Army (ARSA) last month.
As the General Assembly is aware, within hours of the release of the Advisory Commission’s report, a series of coordinated attacks were carried out against 30 police outposts in northern Rakhine. The ARSA claimed responsibility for the attacks. Those attacks ignited fresh violence in the region, resulting in significant loss of life, widespread suffering and the mass displacement of many communities. Many have had to abandon their hearths and homes — not just Muslim and Rakhine, but also other small minority groups, such as Daing-net, Mro, Thet, Mramagyi and Hindus. Most of the world has been oblivious to their existence and plight.
Let me be clear. The Government of Myanmar is extremely concerned about the present situation in Rakhine state. Our deepest sympathy goes to the families of all innocent civilians and members of the police and security forces who have lost their lives. There is no denying that this is a problem of significant magnitude.
I am happy to inform the Assembly that the situation has improved. No armed clashes have been reported since 5 September. Accordingly, we are concerned about reports that the flow of Muslims crossing into Bangladesh remains unabated. We would need to find out the reason for that exodus. What is known is that the great majority of the Muslim population have decided to remain in their villages.
We share the need to ensure that vital humanitarian assistance is provided to all those in need. Moreover, we acknowledge that the duty to respond to the challenges in Rakhine state is first and foremost the duty of our national Government. The situation in Rakhine is complex. The challenges we face are significant. Accordingly, we have adopted an integrated national strategy to address the problem.
I am pleased to announce the launch of a committee chaired by the Union Minister of Social Welfare, Relief and Resettlement to implement the recommendations of the Advisory Commission. To ensure transparency and accountability, the committee is mandated to publicly issue a progress report every four months. In addition to the committee, we intend to establish an advisory board made up of eminent persons from both Myanmar and abroad.
At present, humanitarian assistance is our first priority. We are committed to ensuring that aid is received by all those in need, without discrimination. We have already dedicated significant national funds and resources to humanitarian relief operations. I am also pleased to inform the Assembly that a new Government-led mechanism, established in cooperation with the Red Cross Movement, has also started its humanitarian assistance activities.
On behalf of the Government of Myanmar, I would like to express my gratitude to all those countries that have offered to contribute to that assistance programme. In particular, we are grateful for the generous offers of support that we have received recently from many of our friends across the world. At the same time, we are working hard to strengthen relations with Bangladesh. The Minister of State for Foreign Affairs and the National Security Advisor visited Bangladesh in January and July. We were hoping for a visit from the Home Affairs Minister of Bangladesh, but it had to be postponed, as the Minister could not come in August. We will welcome him whenever he is able to come and hope to take forward our cooperation on border security matters.
There has been a call for the repatriation of the displaced people who have recently fled from northern Rakhine to Bangladesh. In her statement yesterday, the State Counsellor said that Myanmar was prepared to start the verification process at any time. Our two neighbours had experience with such a process in 1993, through the establishment of a joint working group for implementing the repatriation process, and we can develop a process based on that experience.
Myanmar stands together with the rest of the world in condemning terrorism in all its forms and manifestations. Terrorism constitutes one of the most serious threats to international peace and security, and our position is clear. We cannot condone terrorism. At the same time, the Government is working to ensure that acts of terrorism will not distract us from pursuing the long-term strategy that is necessary in order to address the complex challenges in Rakhine state today. The recommendations of the Advisory Commission on Rakhine state provide us with a clear road map. Our implementation committee began its work last week, and we will be inviting observers to witness some of our programmes in due course.
The recent events in Rakhine state are a painful reminder that we face difficult challenges ahead on the long journey to peace, prosperity and democracy. However, I would like to reiterate that our commitment to peace remains as strong and as unwavering today as it was a year ago, when our State Counsellor, Aung San Suu Kyi, first addressed the General Assembly from this rostrum. As part of that commitment, we have made the national reconciliation and peace process our top priority. Our vision here is clear — we want to achieve a democratic, federal union, based on the principles of freedom, justice, equal rights and self-determination.
With regard to the peace process in Myanmar, I am pleased to inform you that in May we successfully held the second session of our Union Peace Conference. For the first time, we were able to discuss and define key principles that will form the basis of a federal, democratic Union. The Union Accord, consisting of 37 principles covering the political, economic, social and environmental sectors, was signed by representatives of the Government, the Parliament, the military, ethnic armed organizations and political parties.
Although we have made real progress, we know that the road ahead is long and convoluted. Our democratic transition is fragile. At this important juncture in our nation’s history, we only ask that the international community continue to support our efforts to achieve peace, prosperity and democracy.
I would like to conclude by reaffirming Myanmar’s faith and confidence in the purposes and principles of the Charter of the United Nations. I would also like to emphasize our firm commitment to a world in which peace and harmony prevails.